ARNOLD, Judge.
The defendant contends that the trial judge erred by denying his motion for directed verdict as to the plaintiffs’ negligence claim. The defendant’s contention has merit.
The defendant argues that plaintiffs were the second purchasers of the house at issue and therefore could not bring suit for negligence against the builder. In Oates v. JAG, Inc., 66 N.C. App. 244, 311 S.E. 2d 369, disc. rev. allowed, 311 N.C. 761, 321 S.E. 2d 142 (1984), this Court held that a subsequent purchaser of a house, once removed from the original vendee, may not maintain an action against the original builder for negligent construction of the house. The court observed, and we agree, that “while some jurisdictions apparently have extended tort liability to real property under the theory of vulnerability espoused by Cardozo in MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050 (1916), North Carolina has not joined the crowd.” Oates v. JAG, Inc., 66 N.C. App. at 247, 311 S.E. 2d at 371. The trial judge therefore should have granted the directed verdict as to plaintiffs’ negligence claim.
Sullivan v. Smith, 56 N.C. App. 525, 289 S.E. 2d 870, disc. rev. denied, 306 N.C. 392, 294 S.E. 2d 220 (1982), which plaintiffs cite, did not address the issue of the extension of tort liability in real property cases brought by subsequent purchasers. It therefore is not controlling on that issue.
*734We mention another serious defect in plaintiffs’ claims, which the parties failed to raise on appeal. The plaintiffs’ house was constructed in 1972. Under the version of the statute of repose, G.S. 1-50(5), effective from 1963 through 1981, all of plaintiffs’ claims were barred in 1978. See Colony Hill Condominium I Association v. The Colony Company, 70 N.C. App. 390, 320 S.E. 2d 273 (1984).
The motion for directed verdict as to plaintiffs’ negligence claim thus should have been granted.
We see no need to reach defendant’s other contentions.
Reversed.
Judges Martin and Parker concur.